Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments, filed 8/10/22 have been considered, but are moot due to the new ground of rejection. 
Claim Objections
Claim(s) 1 objected to because of the following informalities:  
Regarding claim(s) 1, the claim limitation ‘based on the information’ contains two antecedents ‘information presented in the marker’ and ‘information related to the product or service.’  Because the claim term ‘based on the information’ can therefore modify one or both of the previous antecedents, the scope of claim 1 is unclear.  Examiner interprets claim 1 using the broadest possible construction of modifying either claim term.   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakita, Augmented TV: An Augmented Reality System for TV Programs Beyond the TV Screen in view of Yamamoto, Imperceptible On-Screen Markers for Mobile Interaction on Public Large Displays

Claim 1

Kawakita discloses A system comprising: 

    PNG
    media_image1.png
    215
    345
    media_image1.png
    Greyscale

a first display (Fig. 10; tablet computer, mobile computer, or HMD); 
one or more hardware processors coupled to the first display (e.g. mobile processor or tablet processor), configured to: 
capture, using an image capturing subsystem, a marker displayed on a second display (Section II: “The viewer captures the broad casted TV program, called main content, from the TV screen by using the mobile device camera…, 
decode information presented in the marker (Fig. 4: decoding of position, time markers); 
receive information related to the product or service being displayed on the second display (e.g. sub content such as TVML data and meta-data corresponding to TV program; section II: “augmented TV application. In the mobile device, animated 3DCG content related to the TV program, called sub content, is downloaded from the Internet in advance. Then, it is computed based on the viewer's circumstances, especially the relative position of the TV screen and the mobile device, and overlaid on the live video from the mobile device camera”); and 
based on the information , display a three dimensional (3D) rendition of the product or service on the first display, 
 
    PNG
    media_image2.png
    298
    347
    media_image2.png
    Greyscale

wherein 3D rendition is expressed in a coordinate system of the first display device (“There is 3D virtual space in TVML, and the 2D TV program is produced by capturing the 3D virtual space by a virtual camera… A TVML player, where we introduce a clipping plane into the virtual space, is available as…a presentation environment of the sub content in the mobile device as it is”), and wherein the 3D rendition includes metadata to indicate a center point (e.g. the clip plane defined by the TV plane) and a rendering location with reference to the marker (e.g. the location in virtual space of the virtual object (e.g. baseball)).

    PNG
    media_image3.png
    307
    346
    media_image3.png
    Greyscale

Kawakita does not explicitly disclose, but Yamamoto makes obvious wherein the marker is identified at a location at which brightness of the real-time or near real- time image changes sharply or has discontinuities (real time image portions are replaced to create a detectable discontinuity imperceptible to the viewer; Yamamoto, Section 3: ‘The human visual system is more sensitive to lightness than to chromaticity [22], as such we select the color pairs based on chromaticity in L*a*b* color space… Our method allows a computer vision system to detect the imperceptible on-screen markers’)
As disclosed by Yamamoto, in the same field of endeavor as Kawakita, ‘We show that our method is the first with all the following properties: computation of full pose, the camera can move, and the external display contents can change and do not need to be known in advance’ (Section 5) and has the advantages of human perceptible markers.  Therefore before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider contrast with the screen content.
Claim 2
The cited combination further discloses wherein the 3D rendition is in augmented reality (Kawakita, Fig. 11: augmented character overlaid in front of TV; Introduction: “We propose a novel AR system, which we named augmented TV”).
Claim 3
The cited combination further discloses wherein the 3D rendition is displayed as a virtual 3D object (Fig. 11; 3D character: “We produce the content including a video clip with TV program quality as an application where a 3DCG character watches the TV together. Figure 11 shows the changes… Finally, it became 3DCG, and we could watch it from an arbitrary viewpoint”)
Claim 8
	The same teachings and rationales in claim 1 are applicable to claim 8.
Claim 9
	The same teachings and rationales in claim 2 are applicable to claim 9.
Claim 10
	The same teachings and rationales in claim 3 are applicable to claim 10.
Claim 15
	The same teachings and rationales in claim 1 are applicable to claim 15.
Claim 16
	The same teachings and rationales in claim 2 are applicable to claim 16.
Claim 17
	The same teachings and rationales in claim 3 are applicable to claim 17.
Claim(s) 5-6, 12-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakita, Augmented TV: An Augmented Reality System for TV Programs Beyond the TV Screen in view of Yamamoto, Imperceptible On-Screen Markers for Mobile Interaction on Public Large Displays and Osman (US 2017/0374294)
Claim 5
The cited combination does not disclose, but Osman makes obvious wherein the processing system is further configured to: transmit the decoded information to a server, wherein the decoded information relates to a product or service being displayed on the second display in real-time or near real-time (Osman, ¶ 52, 55, 61: “The mobile device 115-a may be wirelessly connected to a network 305, and in communication with overlay content datastore(s) 310 and overlay content server 315 through the network 305….the overlay content server 315 may identify the temporal position of the video content. This may be learned via communication with the console device 205-a, or the mobile device 115-b (e.g., the mobile device 115-b may transmit information to the overlay content server 315 from the markers discussed in more detail elsewhere…the receiver module 440 of the mobile device 115-c may receive overlay content 450 (in advance or in real-time”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider transmitting the marker to the server.  As disclosed by Osman, client server transmission in real-time is an alternative to advance downloading.  Therefore depending on timing and bandwidth requirements, one of ordinary skill real-time marker transmission to allow content retrieval in real time as constraints allow.  
Claim 6
The cited combination does not disclose, but Osman makes obvious wherein the server transmits information related to the product or service being displayed on the second display to the first display (Osman, ¶ 55: “The overlay content server 315 accesses the overlay content datastore(s) 310 to retrieve overlay content related to the video content being captured by the mobile device 115-b. This content may be delivered to the mobile device 115-b for overlay during time-specific portions of the video content. It is also worth noting that overlay content may be pre-loaded onto the mobile device 115-b (e.g., from local or remote storage, such as the overlay content datastore(s) 310).”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider transmitting the marker to the server.  As disclosed by Osman, client server transmission in real-time is an alternative to advance downloading.  Therefore depending on timing and bandwidth requirements, one of ordinary skill real-time marker transmission to allow content retrieval in real time as constraints allow.  
Claim 12
	The same teachings and rationales in claim 5 are applicable to claim 12.
Claim 13
	The same teachings and rationales in claim 6 are applicable to claim 13.
Claim 19
	The same teachings and rationales in claim 6 are applicable to claim 19.
Claim(s) 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakita, Augmented TV: An Augmented Reality System for TV Programs Beyond the TV Screen in view of Yamamoto, Imperceptible On-Screen Markers for Mobile Interaction on Public Large Displays, Osman (US 2017/0374294) and Mott (US Patent 9,734,634)
Claim 7
The cited prior art does not explicitly disclose but Mott makes obvious wherein the information further includes metadata comprising a position and orientation of the 3D rendition in a coordinate system of the first display device using matrix transformation (“For example, the size of a container may be based at least in part on metadata associated with an object in a catalog of objects (e.g., a database of products that includes properties associated with those products). Metadata associated with an object may include, but is not limited to: the size of an object, the dimensions of an object, a vector or matrix associated with an object (which may be used to orient a container or a representation of an object added to a camera environment), images of an object, tags indicating that an image is of the front, top, or rear of an object, a product page associated with the object, a unique identifier (ID) associated with the object, a predetermined pose of an object (e.g., the location and position of the object based on a marker and/or the direction of little g), etc.”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to consider metadata including coordinate and transform information.  The motivation would have been to precompute orientation, scale and position in order to properly render retrieved content in real time.  Further as disclosed by Fig. 8 of Kawakita, setting of camera position and view (a matrix based calculation).  Therefore one of ordinary skill in the art would consider matrix calculations such as in Mott in order to transform the 3D scene, set the view, and position objects in appropriate spaces. 
Claim 14
	The same teachings and rationales in claim 7 are applicable to claim 14.
Claim 20
	The same teachings and rationales in claim 7 are applicable to claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611